DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendments and arguments filed on 6/18/2021, claims 1-2, 4-9, 11-16, 18-20 are pending, claim 15 is amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pomaranski et al. (US PGPUB 2005/0188283), in view of Kampe et 

As for claim 1, Pomaranski teaches a method comprising: 
by program instructions on a computing device (paragraph 23, “clustering software”), 
monitoring a performance of a compute element during the execution of a workload [application] (paragraphs 37 and 39, or paragraph 34 in view of paragraphs 35, 5, 42 and 49.  The status of node is monitored for different performance parameters, including binary up/down parameter, and multiple level parameters related to performance degradation based on thresholds.  The monitoring is for the purpose of executing applications and fixing nodes that runs applications, which are understood as the workload.  In addition, either the self-monitoring of the performance, or the other node’s monitoring of a node’s performance as indicated by signal reads upon the claimed limitation), wherein the compute element [Fig. 2 – Nodes A-D] is mapped to a composed system [Fig. 2] executing the workload, and wherein the compute element and the composed system are within a pod of composable compute elements (paragraphs 5, 33.  It is understood composable compute elements are elements that individually can contribute and become part of a system.  Cluster nodes that can be added and removed are clearly nodes that contribute its hardware capabilities to form a cohesive computing system); 
determining that the compute element has a pending maintenance task (paragraphs 49, 52.  Comparison of performance data to removal threshold can be used 
unmapping, from the composed system during the execution of the workload, the compute element with the pending maintenance task (paragraph 54, “previous node removed”); 
remapping the compute element to the composed system during the execution of the workload (paragraph 57, “re-added” or “re-joined”).

While removing and adding nodes are necessarily actions that changes the configuration of the node and relative to the overall cluster as well, which is a form of maintenance task contemplated by the application (See, e.g., specification, paragraph 31, “…configuration change…”).  Nevertheless, in the interest of compact prosecution, Examiner note the prior art does not explicitly teach performing the maintenance task on the unmapped computer element where the task is one or more firmware updates, diagnostic tests, reformatting, defragmenting, variety of tests, or verification tasks.
However, Kampe teaches a method of scheduling maintenance task execution in networked computer system environment including determining, based on the performance of the compute element, that the compute element has a pending maintenance task (paragraph 83, “suspected intermittent problem, for example”); 
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Kampe would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Kampe to the teachings of Pomaranski would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such scheduling and execution 

While Pomaranski and Kampe teaches unmapping the compute element with the pending maintenance task from the composed system during the execution of the workload.  They do not explicitly teach the unmapping includes determining a future point during the execution of workload in which the compute element will be in an idle state, and unmapping is performed at the future point during the execution of the workload when the compute element is in the idle state.
However, Capek teaches a known method of managing maintenance operations during idle times of workloads in including determining a future point during the execution of the workload in which the compute element will be in an idle state (paragraph 38 in view of paragraphs 4, 31, 35-36, “a histogram is built of system idle…times…to create a probability of the system not being used during time slots during a day… specific client is…with a 93% probability, idle between 12:00…and 1:pm…” time slots during a day are understood as the future points in the day when system is in idle state.  The idle time are used to schedule execution of maintenance 
analyzing previously recorded utilizations of the compute element (paragraph 37, “…check whether the system is currently processing an application or is idle….idle is entered in a timestamp database…repeated…”.  each “system” in prior art is a client system of a plurality of client systems (see, e.g., paragraphs 31, 35-36, and explanation included in preceding limitation mapping), 
evaluating, based on the analyzing previously recorded utilizations of the compute element, the workload execution to recognize patterns of compute element utilization that indicate the future point during the execution of the workload in which the compute element will be in an idle state (paragraph 38-39, process which determines idle…times…histogram is built of system idle…time…compared …to previous days to create a probability of the system not being used during time slots during a day…” and 
unmapping workload is performed at the determined future point during the execution of the workload that the compute element is in the idle state and perform the maintenance task (paragraph 40, “…a determination is made…whether a current time and date match a scheduled time to start a maintenance task…the process of Fig. 3 is suspended ….the scheduled maintenance task is run.”  Here, both the process of Fig. 3 is suspended, which is understood as unmapping workload at the determined scheduled time.  In addition, as the period is an idle period, it is understood other workloads in the system are idle, and not operating, and the maintenance task is loaded in their place to run).  This known technique is applicable to the system of Pomaranski and Kampe as they both share characteristics and capabilities, namely, they are directed to scheduling the execution of maintenance tasks in networked computer systems.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Capek would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Capek to the teachings of Pomaranski and Kampe would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such scheduling and execution features into similar systems.  Further, applying a resource usage model based determination for future idle periods on a compute element for executing a secondary workload to Pomaranski and Kamp with identifying an idle period 

As for claim 2, Capek also teaches wherein unmapping the compute element with the pending maintenance task from the composed system during the execution of the workload comprises determing that the compute element with the pending maintenance task is in an idle state (paragraph 39-40); and
wherein determining the future point during the execution of the workload in which the compute element will be in the idle state comprises evaluating the workload for signals that indicate the future point during the execution of the workload in which the compute element will be in an idle state (paragraph 37-38.  determination of the future idle time are based on the workload patterns recorded, thus, those workload patterns are understood as signals indicating when the workloads start, and when workloads idle for the creation and update of the predicted future idle periods during a day).

As for claim 4, Kampe also teaches unmapping the compute element with the
pending maintenance task from the composed system during the execution of the
workload comprises replacing the compute element in the composed system with a replacement compute element (paragraph 84).

As for claim 5, Kampe also teaches remapping the compute element to the composed system during the execution of the workload comprises enabling a communications coupling on an interconnect fabric between the compute element and the composed system (paragraphs 55 and 84, in view of paragraphs 39, 54, 68 and 126.  Examiner note that remapping can involve either the same node rejoined (i.e., when diagnostic test, etc.), or a different node replaced the unmapped node (i.e., see claim 4), and maintenance task is generic and can include any number of non-limiting tasks qualifying as “maintenance task”.  Thus, remapping is understood as any connection of a node subsequent to and directly or indirectly responsive to an unmapping action.  Moreover, examiner note, prior art system is a network of nodes connected via a communication interconnect fabric (e.g., Ethernet, ATM, cPCI, etc.), and where the peer nodes communicates with each other to execute work and receive and output work.  Thus, it is necessary that either when node restarts, or another node take place of unmapped node, for the network node to function, it clearly communicates over a communication interconnect fabric with others in order to communicate and function as a node within a networked computer cluster).

As for claim 6, Kampe also teaches determining that the compute element is available for a health check (paragraph 83 and 40.  Examiner note, “available” as understood here, in contrast to claim 2 mapped below, is broader, and is understood as planned outage, the planned outage is understood as system determining at that planned point, the system is available for a maintenance task.  Additionally Kampe teaches health check [off-line diagnostics]); and performing the health check on the 

As for claim 7, Kampe also teaches monitoring the performance of the compute element during the execution of the workload comprises monitoring communications between the compute element and the composed system (paragraph 88, 91 in view of paragraph 54, and alternatively, paragraph 101.  Embodiment of error reporting on individual components, component include Ethernet component, obviously monitors the status of the NIC and its error state clearly is a form of communication error.  Alternatively, the monitoring is for communication of activity between node and the composed system, lack of such communication indicates health issues of the node).
Capek also teaches managing execution of tasks during idle periods of the workload including obtaining a resource model for the workload and evaluating the workload, based on the resource model, for trigger points that indicate that the compute element will be in an idle state for a sufficient period of time to perform a task (paragraph 37- 39, “……allowable time frame…best time during match…with system predicted idle time, as determined by the process in Fig. 4, is found and the maintenance task is scheduled for that time…”  Thus, the system attempts to find the idle period during which a sufficient period of time to perform the maintenance task is located.)

As for claims 8-9, 11-13, they contain similar limitations as claims 1-2, 4-6 above.  Thus, they are rejected under the same rationales.

As for claim 14, it contains similar limitations as claim 7 above.  Thus, it is rejected under the same rationales.
In addition, Capek teaches monitoring resource utilization of each compute element (paragraphs 37-38 in view of paragraphs 31, 35-36).  

As for claims 15-16, 18-20, they contain similar limitations as claims 1, 4-6 above.  Thus, they are rejected under the same rationales.

Response to Arguments
Applicant's arguments filed on 6/18/2021 have been fully considered but they are not persuasive.
Applicant argues in the remarks dated 6/18/2021:
Argument I: with respect to claims 1, 8, 15, “…the cited portions of Capek describe monitoring system as a whole for system idle times and are silent as to analyzing the utilization of the compute element of the system, as claimed…” (App. Arg. Pg. 10) and “cited portions of Capek describe analyzing previously recorded idle times for the system as a whole, and scheduling maintenance tasks according to predicted system idle times in order to at least impact the user of the system…does not teach or suggest analyzing the utilization of a specific compute element of the system…”  (App. Arg. Pg. 11).
Argument II: with respect to claims 7 and 14, “choosing a best time among multiple different known idle times does not teach or suggest a trigger point that specifically indicates the best idle time…searching a list of idle times for an idle time when the maintenance task may execute does not teach or suggest a trigger point within a workload that specifically indicates the idle time to execute the maintenance task…”  (App. Arg. Pg. 12).
Argument III: with respect to Claim 14 “while the cited portions of capek describe monitoring idle times on a system level, such as monitoring the system as a whole for system idle times, capek is silent as to monitoring resource utilization of each compute element, as claimed….” (App. Arg. Pg. 13)
Examiner respectfully disagrees for the following reasons:
As for Argument I, see paragraphs 6 above.  In addition, Applicant’s argument that the “system” is the entire system and not individual compute element fundamentally misstates the prior art because the prior art clearly and explicitly teaches the implementation can include a plurality of client systems (paragraph 31), wherein each client can have different times when they are idle  that are identified to implement maintenance tasks specifically during their idle times (paragraph 36).  In another word, the prior art teaches the capability to monitor a plurality of nodes, each have respective periods of idle times for executing maintenance tasks that needs to be executed on the respective nodes.  Indeed, “system” of paragraph 38 of the prior art is clearly directed to a client system, and the monitoring and determination of idle times is specific to particular client system of a plurality of them.  The paragraph specifically teaches 
As for Argument II, see paragraphs 11 above.  In addition, Applicant seems to conflict searching of the best time to execute a maintenance task with the process of determining when each idle time is likely to occur.  
Applicant’s argument ignores the process of identification of the idle times themselves in the prior art and explicitly mapped to by the examiner.  Paragraph 39 of the prior art explicitly states “based on the determination of idle/off times as determined by the process of Fig. 4, the process of running maintenance tasks during idle times shown in Fig. 5 is run…the best time during match from function block in Fig. 4, is found…”.  Which explicitly references the process of how to determine the idle/off times entirely ignored by the applicant’s argument.  Indeed, turning to the process of determining idle time, prior art teaches “the process of measuring system states….checks the status of the system…is currently processing an application or is idle…a timestamp of system on but idle is entered in a timestamp database…timestamp of system on and busy is entered in the timestamp database…” (paragraph 37) and “…the process in Fig. 4 generates a 
Turning to the claim language specifically, “determining the future point during the execution of the workload in which the compute element will be in an idle state comprises obtaining a resource model for the workload and evaluating the workload, based on the resource model, for trigger points that indicate that the compute element will be in an idle state…”, Examiner note the Specification does not limit the format in which the trigger points are represented, merely evaluating the workload using a resource model to determining “trigger points” that indicate that the compute element will be in an idle state.  (paragraph 37).  Nowhere in the specification teaches or limits the trigger points to be represented in a specific format.  Under the BRI, the trigger point is understood as any type of indication of start of an idle period, including a time stamp indicating start time. Thus, applicant’s argument is unpersuasive.
As for Argument III, see paragraphs 12 above.  In addition, the basis of the argument is similar to the basis for independent claims 1, 8 and 15.  Similarly, applican’t assertion is based on a fundamental misunderstanding of the prior art, falsely equating the process disclosed for individual client systems of a plurality of systems as the overall system.  As pointed out previously, the system of paragraph 38 explicitly deals with specific clients, each specific client is understood as a compute node for the purpose of mapping.  The prior art explicitly teaches the entire system comprises of plurality of specific client systems, each of which can have different idle times (paragraphs 31 and 36), and the process is to determine idle times for specific clients.  Thus, the prior art clearly teaches monitoring resource utilization of each client system, or each compute element, as claimed.  Applicant’s assertion each client system is the entirety of the prior art system would fundamentally defeat the purpose of prior art individualizing the execution of maintenance tasks for each client/node based on their unique utilization patterns.  Thus, applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199